DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed in view of the amendment to the claims and associated remarks submitted December 12, 2021. More specifically, the combination of the initialization, receiving, and determination limitations, in combination with other recited limitations in the claim, are not taught, suggested, or made obvious by Jarpenvaa or any other prior art of record, alone, or in combination. Claims 2-4 and 22-25 are allowed by virtue of being dependent on claim 1.
Claims 5-11 and 16-21 are allowed for the reasons indicated in the office action mailed January 21, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gudim et al 20180203094 discloses determining geolocation of an emitter from a set of observations from signals emitted by a radio emitter.
Cho et al 20150312719 discloses estimating a location and velocity of an electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648